Exhibit 10.3

 

Execution Version

 

June 19, 2017

 

Bison Capital Acquisition Corp.

609-610 21st Century Tower

No. 40 Liangmaqiao Road

Chaoyang District, Beijing, China

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

 

Re:        Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Bison
Capital Acquisition Corp., a British Virgin Islands company (the “Company”), and
EarlyBirdCapital, Inc., as representative of the underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each comprised of one ordinary share, no
par value, of the Company (the “Ordinary Shares”), one right to receive
one-tenth of one Ordinary Share, and one-half of one warrant (the “Warrant”),
each whole Warrant to purchase one Ordinary Share. Certain capitalized terms
used herein are defined in paragraph 15 hereof. In order to induce the Company
and the Underwriters to enter into the Underwriting Agreement and to proceed
with the IPO, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.            If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.            (a) In the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s Amended and
Restated Memorandum and Articles of Association, as the same may be amended from
time to time, the undersigned shall take all reasonable steps to (1) cause the
Trust Fund to be liquidated and distributed to the holders of the IPO Shares,
and (2) cause the Company to liquidate as soon as reasonably practicable.

 

(b)       The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation with respect to his,
her or its Insider Shares or Private Units (“Claim”) and hereby waives any Claim
the undersigned may have in the future as a result of, or arising out of, any
contracts or agreements with the Company and will not seek recourse against the
Trust Fund for any reason whatsoever, but may, for the avoidance of doubt, have
his, her or its Ordinary Shares purchased in the IPO or in the aftermarket
redeemed upon liquidation of the Company if a Business Combination is not
consummated. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants, which will
terminate on the Company’s liquidation.

 

(c)        In the event of the liquidation of the Trust Fund, Bison Capital
Holding Company Limited, a Cayman Islands company, (“Bison Capital”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject to as a result of any claim by
any vendor or other person who is owed money by the Company for services
rendered or products sold to or contracted for the Company, or by any target
business with which the Company has discussed entering into a transaction
agreement, but only to the extent necessary to ensure that such loss, liability,
claim, damage or expense does not reduce the amount of funds in the Trust
Fund; provided that such indemnity shall not apply (i) if such vendor or
prospective target business executes an agreement waiving any claims against the
Trust Fund and (ii) to any claims under the Company’s indemnity of the
underwriters of this offering against certain liabilities, including liabilities
under the Securities Act.

 

 1 

 

 



3.            The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a share escrow agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4.            In order to minimize potential conflicts of interest which may
arise from multiple affiliations, Bison Capital, and each of the undersigned
directors and officers of the Company agree to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations Bison Capital,
and each of the undersigned directors and officers might have.

 

5.            The undersigned acknowledges and agrees that prior to entering
into a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, such transaction must be approved
by a majority of the Company’s disinterested independent directors and the
Company must obtain an opinion from an independent investment banking firm or
another independent entity that commonly renders valuation opinions on the type
of target business the Company is seeking to acquire, that such Business
Combination is fair to the Company’s unaffiliated shareholders from a financial
point of view.

 

6.            Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment for services rendered
prior to, or in order to effectuate, the consummation of the Business
Combination; provided that the Company shall be allowed to (i) repay working
capital loans made by the undersigned or its affiliates to the Company in cash
upon consummation of the Business Combination or, at the undersigned’s
discretion, with respect to up to an aggregate of $500,000 of working capital
loans from all lenders, by converting such loans into Private Units at a price
of $10.00 per Private Unit, as more fully described in the Registration
Statement, (ii) repay a non-interest bearing loan in an aggregate amount of
$------300,000 made to the Company by Bison Capital to cover the IPO expenses,
(iii) pay $5,000 per month to Bison Capital for office space and related
services, (iv) reimburse the undersigned and any affiliate of the undersigned
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination, and (v) pay to the
Company’s independent directors an annual retainer in an aggregate amount of
$38,400 (to be prorated for a partial term), payable in arrears commencing on
the first anniversary of the closing of the Company’s IPO and ending on the
earlier of the consummation of a Business Combination or a Company liquidation.

 

7.            Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 

 2 

 

 



8.            The undersigned officers and directors agree to be the officers
and directors of the Company until the earlier of the consummation by the
Company of a Business Combination or the liquidation of the Company. The
undersigned officers’ and directors’ biographical information included in the
Registration Statement is true and accurate in all material respects, does not
omit any material information with respect to the officers’ and directors’
biography and contains all of the information required to be disclosed pursuant
to Item 401 of Regulation S-K, promulgated under the Securities Act of 1933, as
amended (the “Securities Act”). Each of the undersigned officers’ and directors’
FINRA Questionnaire previously furnished to the Company and the Underwriters is
true and accurate in all material respects.

 

9.            Each of the undersigned represents and warrants that:

 

(a)         He, she or it has never had a petition under the federal bankruptcy
laws or any state or foreign insolvency law been filed by or against (i) him,
her or it, or any partnership in which he, she or it was a general partner at or
within two years before the time of filing; or (ii) (to the extent the
undersigned is an individual) any corporation or business association of which
he or she was an executive officer at or within two years before the time of
such filing;

 

(b)         He, she or it has never had a receiver, fiscal agent or similar
officer been appointed by a court for his or her business or property, or any
such partnership;

 

(c)         He, she, or it has never been convicted of fraud in a civil or
criminal proceeding;

 

(d)        He, she, or it has never been convicted in a criminal proceeding or
named the subject of a pending criminal proceeding (excluding traffic violations
and minor offenses);

 

(e)         He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining or otherwise
limiting him from (i) acting as a futures commission merchant, introducing
broker, commodity trading advisor, commodity pool operator, floor broker,
leverage transaction merchant, any other person regulated by the Commodity
Futures Trading Commission (“CFTC”) or an associated person of any of the
foregoing, or as an investment adviser, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, or from
engaging in or continuing any conduct or practice in connection with any such
activity; or (ii) engaging in any type of business practice; or (iii) engaging
in any activity in connection with the purchase or sale of any security or
commodity or in connection with any violation of federal or state securities or
federal commodities laws;

 

(f)         He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 9(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)        He, she or it has never been found by a court of competent
jurisdiction in a civil action or by the Securities and Exchange Commission
(“SEC”) to have violated any federal, state, or foreign securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

 3 

 

 



(h)        He, she or it has never been found by a court of competent
jurisdiction in a civil action or by the CFTC to have violated any federal
commodities law, where the judgment in such civil action or finding by the CFTC
has not been subsequently reversed, suspended or vacated;

 

(i)         He, she or it has never been the subject of, or a party to, any
federal, state, or foreign judicial or administrative order, judgment, decree or
finding, not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any federal, state or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order,
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)         He, she or it has never been the subject of, or party to, any
sanction or order, not subsequently reversed, suspended or vacated, or any
self-regulatory organization, any registered entity, or any equivalent exchange,
association, entity or organization that has disciplinary authority over its
members or persons associated with a member;

 

(k)        He, she or it has never been convicted, of any felony or misdemeanor:
(1) in connection with the purchase or sale of any security, (2) involving the
making of any false filing with the SEC, or (3) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)         He, she or it was never subject to a final order of a state or
foreign securities commission (or an agency of officer of a state performing
like functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration (“NCUA”) that is based on a violation of any law or regulation
that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)        He, she or it has never been subject to any order, judgment or decree
of any court of competent jurisdiction, that, at the time of the sale of the
Units, restrained or enjoined him from engaging or continuing to engage in any
conduct or practice: (i) in connection with the purchase or sale of any
security, (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions, or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)        He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the foreign or federal securities laws, including, but
not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Investment Advisers Act of 1940 (the “Advisers Act”) or any other rule or
regulation thereunder, or (ii) Section 5 of the Securities Act;

 

(o)        He, she or it has never filed (as a registrant or issuer), or been
named as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

 4 

 

 



(p)        He, she or it has never been subject to a United States Postal
Service false representation order, or is currently subject to a temporary
restraining order or preliminary injunction with respect to conduct alleged by
the United States Postal Service to constitute a scheme or device for obtaining
money or property through the mail by means of false representations;

 

(q)        He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the NCUA that bars the undersigned from: (i) association with an entity
regulated by such commission, authority, agency or officer, (ii) engaging in the
business of securities, insurance or banking, or (iii) engaging in savings
association or credit union activities;

 

(r)         He, she or it is not subject to an order of the SEC entered pursuant
to Section 15(b) or 15B(c) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or Section 203(e) or 203(f) of the Advisers Act that: (i)
suspends or revokes the undersigned’s registration as a broker, dealer,
municipal securities dealer or investment adviser, (ii) places limitations on
the activities, functions or operations of, or imposes civil money penalties on,
such person, or (iii) bars the undersigned from being associated with any entity
or from participating in the offering of any penny stock; and

 

(s)        He, she or it has never been suspended or expelled from membership
in, or suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10.          The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to hold the current position/title in the Company (if applicable).

 

11.          The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of the Ordinary Shares owned or to
be owned by him, her or it, directly or indirectly, whether purchased prior to
the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination or any tender offer in respect
thereto, but may, for the avoidance of doubt, have his, her or its Ordinary
Shares purchased in the IPO or in the aftermarket redeemed upon liquidation of
the Company if a Business Combination is not consummated.

 

12.          The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Memorandum and Articles of
Association prior to the consummation of a Business Combination that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
IPO Shares if the Company does not complete a Business Combination within the
time period set forth in the Amended and Restated Memorandum and Articles of
Association, unless the Company provides its public shareholders with the
opportunity to redeem their IPO shares upon approval of any such amendment at a
price per share, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account including interest income (net of taxes payable and any
amounts released to the Company to fund working capital requirements), divided
by the number of then outstanding public shares.

 

13.          In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, Bison Capital agrees to advance such funds necessary
to complete such liquidation and agrees not to seek repayment for such expenses.

 

 5 

 

 



14.          In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. The
Company and each of the undersigned hereby appoints, without power of
revocation, CT Corporation System, 111 Eighth Avenue, New York, New York 10011,
as their respective agent to accept and acknowledge on its behalf service of any
and all process which may be served in any arbitration, action, proceeding or
counterclaim in any way relating to or arising out of this letter agreement. The
Company and each undersigned further agrees to take any and all action as may be
necessary to maintain such designation and appointment of such agent in full
force and effect for a period of seven years from the date of this letter
agreement.

 

15.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares
issued in the Company’s IPO; (v) “Private Units” shall mean the Units purchased
in the private placement taking place simultaneously with the consummation of
the Company’s IPO; and the additional Units that will be purchased in a private
placement upon the full or partial exercise of the underwriters’ over-allotment
option for the Company’s IPO; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO,
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

16.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

17.          No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

18.          The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

[Signature page to follow]

 

 6 



 

IN WITNESS WHEREOF, the parties have duly executed this Letter Agreement as of
the date first written above.

 



  Bison Capital Acquisition Corp.         By: /s/ James Jiayuan Tong   Name:
James Jiayuan Tong   Title: Chief Executive Officer,
Chief Financial Officer and Director

 

[Signature Page to the Letter Agreement by Certain Insiders-Bison Capital
Acquisition Corp]

 

 7 



 



  Bison Capital Holding Company Limited         By: /s/ Peixin Xu   Name: Peixin
Xu   Title: Director

 

[Signature Page to the Letter Agreement by Certain Insiders-Bison Capital]

 

 8 



 



  /s/ James Jiayuan Tong   James Jiayuan Tong

 

[Signature Page to the Letter Agreement by Certain Insiders- James Jiayuan Tong]

 

 9 



 



  /s/ Peixin Xu   Peixin Xu

 

[Signature Page to the Letter Agreement by Certain Insiders- Peixin Xu]

 

 10 



 

  /s/ Peng Jin   Peng Jin

 

[Signature Page to the Letter Agreement by Certain Insiders- Peng Jin]

 

 11 



 



  /s/ Thomas Folinsbee   Thomas Folinsbee

 

[Signature Page to the Letter Agreement by Certain Insiders- Thomas Folinsbee]

 

 12 



 



  /s/ Charles Vincent Prizzi   Charles Vincent Prizzi

 

[Signature Page to the Letter Agreement by Certain Insiders- Charles Prizzi]

 

 13 



 



  /s/ Ning Wang   Ning Wang

 

[Signature Page to the Letter Agreement by Certain Insiders-Ning Wang]

 

 14 



 



  EARLYBIRDCAPITAL, INC.         By: /s/ Steve Levine   Name: Steve Levine  
Title: CEO                   



 

[Signature Page to the Letter Agreement by Certain Insiders-EBC]

 

 

15

 

